 

Exhibit 10.1

VOTING AGREEMENT

 

This Voting Agreement (this “Agreement”) is made and entered into as of May 11,
2015, by and between Trade Street Residential, Inc., a Maryland corporation (the
“Company”) and the undersigned stockholder (the “Stockholder”) of Independence
Realty Trust, Inc., a Maryland corporation (“Parent”).

 

RECITALS

 

A.           Concurrently with the execution of this Agreement, Parent,
Independence Realty Operating Partnership, LP, a Delaware limited partnership
(“Parent OP”), Adventure Merger Sub LLC, a Delaware limited liability company
and direct wholly owned subsidiary of Parent OP (“OP Merger Sub”), IRT Limited
Partner, LLC, a Delaware limited liability company and a direct wholly owned
subsidiary of Parent OP (“Parent LLC”), the Company and Trade Street Operating
Partnership, LP, a Delaware limited partnership (the “Company OP”), have entered
into an Agreement and Plan of Merger (the “Merger Agreement”) which provides for
(i) the merger (the “Partnership Merger”) of OP Merger Sub with and into the
Company OP with the Company OP being the surviving entity and (ii) the merger of
Parent LLC with and into the Company with the Company being the surviving entity
(the “Company Merger” and, together with the Partnership Merger, the “Merger”).

 

B.           As a condition and an inducement to the Company’s willingness to
enter into the Merger Agreement, the Company has required that the Stockholder,
and the Stockholder has agreed, to enter into this Agreement with respect to all
shares of common stock, par value $0.01 per share, of Parent (“Parent Common
Stock”) that the Stockholder now or hereafter owns beneficially (as defined for
purposes of this Agreement in Rule 13d-3 under the Exchange Act) or of record.

 

C.           The Stockholder is the current beneficial or record owner, and has
either sole or shared voting power over, 7,269,719 shares of Parent Common Stock
(the “Parent Shares”).

 

D.           The Company desires the Stockholder to agree, and the Stockholder
is willing to agree, subject to the limitations herein, not to Transfer (as
defined below) any of the Parent Shares and New Parent Shares (as defined
below), and to vote the Parent Shares and New Parent Shares in a manner so as to
facilitate consummation of the Merger.

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth below and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, do
hereby agree as follows:

 

1.          Definitions. Capitalized terms used but not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Merger
Agreement. When used in this Agreement, the following terms in all of their
tenses, cases and correlative forms shall have the meanings assigned to them in
this Section 1 or elsewhere in this Agreement.

 

“control” (including, with correlative meanings, the terms “controlled by” and
“controlling”), when used with respect to any Person, means the power to direct
or cause the direction of the management or policies of such Person, directly or
indirectly, whether through the ownership of voting securities, by contract or
otherwise.

 

“Expiration Date” shall mean the earlier to occur of (i) the Effective Time,
(ii) such date and time as the Merger Agreement shall be terminated pursuant to
Article VIII thereof, (iii) the date of any modification, waiver, change or
amendment to the Merger Agreement that is an Adverse Amendment, or (iv) the End
Date (as such term is defined in the Merger Agreement).

 

“Permitted Transfer” shall mean, in each case, so long as such Transfer is in
accordance with applicable Law and the Stockholder is and at all times has been
in compliance with this Agreement, any Transfer to any Person, so long as such
Person, in connection with such Transfer, executes a joinder to this Agreement
pursuant to which such Person agrees to become a party to this Agreement and be
subject to the restrictions applicable to the Stockholder and otherwise become a
party for all purposes of this Agreement; provided, that no such Transfer shall
relieve the transferring Stockholder from its obligations under this Agreement
with respect to the portion of the Company Common Stock that the Stockholder
continues to beneficially own after such Transfer.

 

1

 

 

“Transfer” shall mean (i) any direct or indirect offer, sale, assignment,
encumbrance, pledge, hypothecation, disposition, loan or other transfer (by
operation of Law or otherwise), either voluntary or involuntary, or entry into
any contract, option or other arrangement or understanding with respect to any
offer, sale, assignment, encumbrance, pledge, hypothecation, disposition, loan
or other transfer (by operation of Law or otherwise), of any capital stock (or
any security convertible or exchangeable into capital stock) or interest in any
capital stock, provided, however, that the foregoing shall not include any
encumbrance created by this Agreement or restrictions on transfer under the
Securities Act of 1933, as amended, or (ii) entering into any swap or any other
agreement, transaction or series of transactions that hedges or transfers, in
whole or in part, directly or indirectly, the economic consequence of ownership
of such capital stock or interest in capital stock, whether any such swap,
agreement, transaction or series of transactions is to be settled by delivery of
securities, in cash or otherwise; provided, that any transaction described in
these clauses (i) or (ii) shall not constitute a Transfer so long as such
transaction does not in any way limit the ability of Stockholder to vote its
Parent Shares or New Parent Shares in accordance with the terms of this
Agreement.



 

2.          Agreement to Retain Parent Shares.

 

2.1           Transfer and Encumbrance of Parent Shares. Other than a Permitted
Transfer, until the Expiration Date, the Stockholder shall not (i) Transfer any
of the Parent Shares or New Parent Shares, (ii) deposit any Parent Shares, or
New Parent Shares into a voting trust or enter into a voting agreement or
arrangement with respect to such Parent Shares or New Parent Shares or grant any
proxy (except as otherwise provided herein) or power of attorney with respect
thereto, or (iii) commit or agree to take any of the foregoing actions.

 

2.2           Additional Purchases. The Stockholder agrees that any shares of
Parent Common Stock that the Stockholder purchases or otherwise acquires
(including, without limitation, by way of stock-split, stock dividend,
conversion of securities or distribution or similar event) or with respect to
which the Stockholder otherwise acquires sole or shared voting power after the
execution of this Agreement and prior to the Expiration Date (the “New Parent
Shares”) shall, in each case, be subject to the terms and conditions of this
Agreement to the same extent as if they constituted Parent Shares.

 

2.3           Unpermitted Transfers. Any Transfer or attempted Transfer of any
of the Parent Shares or New Parent Shares in violation of Section 2.1 shall, to
the fullest extent permitted by Law, be null and void ab initio, and Parent
shall not, and shall instruct its transfer agent and other third parties not to,
record or recognize any such purported Transfer on the share register of Parent.

 

3.          Agreement to Vote and Approve; Irrevocable Proxy.

 

3.1           Parent Shares. Hereafter until the Expiration Date, at every
meeting of the stockholders of Parent called with respect to any of the
following matters, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of Parent with
respect to any of the following matters (any such meeting or other circumstance,
a “Stockholders’ Meeting”), the Stockholder shall, or shall cause the holder of
record of any Parent Shares or New Parent Shares on any applicable record date
(a “Record Date”) to (including via proxy), (i) appear at such Stockholders’
Meeting or otherwise cause the Parent Shares or New Parent Shares to be counted
as present thereat for purposes of calculating a quorum and (ii) except as
expressly provided herein, vote, or cause to be voted, the Parent Shares and any
New Parent Shares: (a) in favor of the issuance of Parent Common Stock in
connection with the Merger, (b) in favor of any other matter that is reasonably
required to facilitate the consummation of the Merger and the other
Transactions, (c) in favor of any proposal to adjourn a Stockholders’ Meeting to
solicit additional proxies in favor of the approval of the issuance of the
Parent Common Stock in connection with the Merger, and (d) against (I) any
action or agreement that would reasonably be expected to result in any condition
to the consummation of the Merger set forth in Article VII of the Merger
Agreement not being fulfilled, and (II) any action which would reasonably be
expected to materially impede, interfere with, materially delay, materially
postpone or adversely affect consummation of the Transactions, in each case to
the extent that the stockholders of Parent are entitled to consider and vote on
such matters(s) at a Stockholders’ Meeting. Notwithstanding the previous
sentence, the Stockholder shall not be required to vote any Parent Shares or New
Parent Shares in accordance with the previous sentence of this Section 3.1, if,
either, (i) the Parent Board changes its recommendation that the stockholders of
Parent approve the Merger prior to obtaining Parent Stockholder Approval, or
(ii) the Merger Agreement or any of the transactions contemplated thereby has
been amended or is proposed to be amended in a manner that is materially adverse
to the Stockholder (such amendment, an “Adverse Amendment”)

 

3.2           Irrevocable Proxy. By execution of this Agreement, the Stockholder
does hereby appoint and constitute the Company and any one or more other
individuals designated by the Company, and each of them individually, until the
Expiration Date (at which time this proxy shall automatically be revoked), with
full power of substitution and resubstitution, as the Stockholder’s true and
lawful attorneys-in-fact and irrevocable proxies, to the fullest extent of the
Stockholder’s rights with respect to the Parent Shares and New Parent Shares, to
vote each of the Parent Shares and New Parent Shares solely with respect to the
matters set forth in Section 3.1 hereof, to the extent that the Stockholder is
required to vote in accordance with the first sentence of Section 3.1; provided,
however, that the foregoing shall only be effective if the Parent Shares and the
New Parent Shares, to the extent such Parent Shares and New Parent Shares are
held by Stockholder at the close of business on the Record Date, fail to be
counted as present or to be voted, as applicable, in accordance with Section 3
above. The Stockholder intends this proxy to be irrevocable and coupled with an
interest hereafter until the Expiration Date for all purposes, including without
limitation Section 2-507(d) of the Maryland General Corporation Law, and hereby
revokes any proxy previously granted by the Stockholder with respect to the
Parent Shares or New Parent Shares. The Stockholder hereby ratifies and confirms
all actions that the proxies authorized hereunder may lawfully do or cause to be
done in accordance with this Agreement. The proxy granted by Stockholder
pursuant to this Section is granted in order to secure Stockholder’s performance
under this Agreement and also in consideration of the Company entering into the
Merger Agreement.

 

2

 

 

4.          Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company, Parent or any other Person any direct or indirect
ownership or incidence of ownership of or with respect to, or pecuniary interest
in, any of the Parent Shares or New Parent Shares. All rights, ownership and
economic benefits of and relating to, and pecuniary interest in, the Parent
Shares and New Parent Shares shall remain vested in and belong to the
Stockholder, and neither the Company, Parent, nor any other Person shall have
any power or authority to direct the Stockholder in the voting or disposition of
any of the Parent Shares or New Parent Shares, except as otherwise expressly
provided in this Agreement. Except as set forth in Section 3.1, the Stockholder
shall remain free to vote (or execute consents or proxies with respect to) the
Parent Shares and New Parent Shares in any manner such Stockholder deems
appropriate, including in connection with the election of directors.

 

5.          Representations, Warranties and Covenants of the Stockholder. The
Stockholder hereby represents and warrants to the Company as follows:

 

5.1           Due Authority. The Stockholder has the legal capacity and full
power and authority to make, enter into and carry out the terms of this
Agreement and to grant the irrevocable proxy as set forth in Section 3.2 hereof.
This Agreement has been duly and validly executed and delivered by the
Stockholder and constitutes a valid and binding agreement of the Stockholder
enforceable against it in accordance with its terms, except to the extent
enforceability may be limited by the effect of applicable bankruptcy,
reorganization, insolvency, moratorium or other Laws affecting the enforcement
of creditors’ rights generally and the effect of general principles of equity,
regardless of whether such enforceability is considered in a proceeding at law
or in equity.

 

5.2           Organization, Standing and Corporate Power. The Stockholder is
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is formed.

 

5.3           Ownership of Parent Shares. As of the date hereof, the Stockholder
(i) is the beneficial or record owner of the Parent Shares, free and clear of
any and all Liens, other than those Liens created by this Agreement and (ii) has
either sole or shared voting power over all of the Parent Shares. As of the date
hereof, the Stockholder does not own, beneficially or of record, any capital
stock or other securities of Parent or any Parent Subsidiary other than the
Parent Shares. As of the date hereof, the Stockholder does not own, beneficially
or of record, any rights to purchase or acquire any shares of capital stock or
other securities of Parent or any Parent Subsidiary.

 

5.4           No Conflict; Consents.

 

(a)          The execution and delivery of this Agreement by the Stockholder do
not, and the performance by the Stockholder of the obligations under this
Agreement and the compliance by the Stockholder with any provisions hereof do
not and will not: (i) conflict with or violate in any material respect any Laws
applicable to the Stockholder or the Parent Shares or (ii) to the knowledge of
Stockholder, result in any material breach of or constitute a material default
(or an event that with notice or lapse of time or both would become a material
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the Parent Shares pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Stockholder is a party or by which the Stockholder or the Parent
Shares are bound, except in each case of clauses (i) and (ii) above, for such
conflicts, violations, breaches, defaults, rights or Liens which would not, in
the aggregate, reasonably be expected to impair or adversely affect the ability
of the Stockholder to perform the Stockholder’s obligations hereunder or to
consummate the transactions contemplated hereby on a timely basis. Stockholder’s
Parent Shares are not, with respect to the voting of, subject to any other
agreement, including, any voting agreement, stockholders agreement, irrevocable
proxy or voting trust.

 

(b)          Other than the disclosure and filing of this Agreement with the
SEC, no consent, approval, order or authorization of, or registration,
declaration or filing with, any Governmental Entity or any other Person, is
required by or with respect to the Stockholder in connection with the execution
and delivery of this Agreement or the consummation by the Stockholder of the
transactions contemplated hereby.

 

3

 

 

5.5           Absence of Litigation. There is no Legal Proceeding pending
against, or, to the knowledge of the Stockholder, threatened against or
affecting, the Stockholder or any of its Affiliates that the Stockholder can
control or any of their respective properties or assets (including the Parent
Shares) at Law or in equity that would reasonably be expected to impair or
adversely affect the ability of the Stockholder to perform the Stockholder’s
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

 

6.          Representations, Warranties and Covenants of the Company. The
Company hereby represents, warrants and covenants to the Stockholder as follows:

 

6.1           Due Authority. The Company has the legal capacity and full power
and authority to make, enter into and carry out the terms of this Agreement.
This Agreement has been duly and validly executed and delivered by the Company
and constitutes a valid and binding agreement of the Company enforceable against
it in accordance with its terms, except to the extent enforceability may be
limited by the effect of applicable bankruptcy, reorganization, insolvency,
moratorium or other Laws affecting the enforcement of creditors’ rights
generally and the effect of general principles of equity, regardless of whether
such enforceability is considered in a proceeding at law or in equity.

 

6.2           Organization, Standing and Corporate Power. The Company is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is formed and has all requisite power and authority to
carry on its business as now being conducted.

 

6.3           No Conflict; Consents. The execution and delivery of this
Agreement by the Company do not, and the performance by the Company of the
obligations under this Agreement and the compliance by the Company with any
provisions hereof do not and will not: (i) conflict with or violate in any
material respect any Laws applicable to the Company or the Company Common Stock
or (ii) result in any material breach of or constitute a material default (or an
event that with notice or lapse of time or both would become a material default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or pursuant to, any note, bond, mortgage, indenture, contract,
agreement, lease, license, permit, franchise or other instrument or obligation
to which the Company is a party or by which the Company is bound, except in each
case of clauses (i) and (ii) above, for such conflicts, violations, breaches,
defaults or rights which would not, in the aggregate, reasonably be expected to
impair or adversely affect the ability of the Company to perform the Company's
obligations hereunder or to consummate the transactions contemplated hereby on a
timely basis.

 

6.4           Absence of Litigation. There is no Legal Proceeding pending
against, or, to the knowledge of the Company, threatened against or affecting,
the Company or any of its Affiliates that the Company can control or any of
their respective properties or assets at Law or in equity that would reasonably
be expected to impair or adversely affect the ability of the Company to perform
the Company's obligations hereunder or to consummate the transactions
contemplated hereby on a timely basis.

 

7.          Further Assurances. From time to time, at the request of the Company
and without further consideration, the Stockholder shall take such further
action as may reasonably be requested by the Company to carry out the intent of
this Agreement.

 

8.          Termination. This Agreement shall terminate automatically and shall
have no further force or effect on or after the Expiration Date.

 

9.          Notice of Certain Events. The Stockholder shall notify the Company
promptly of (a) any fact, event or circumstance that would cause, or reasonably
be expected to cause or constitute, a breach in any material respect of the
representations and warranties of the Stockholder under this Agreement and (b)
the receipt by the Stockholder of any notice or other communication from any
Person alleging that the consent of such Person is or may be required in
connection with this Agreement; provided, however, that the delivery of any
notice pursuant to this Section 9 shall not limit or otherwise affect the
remedies available to any party.

 

10.         Miscellaneous.

 

10.1         Severability. If any term or other provision of this Agreement is
determined to be invalid, illegal or incapable of being enforced by any rule or
Law, or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties hereto as closely as possible in an acceptable manner to
the end that Transactions are fulfilled to the extent possible.

 

4

 

 

10.2         Binding Effect; Assignment; Third Party Beneficiaries. This
Agreement and all of the provisions hereof shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. Neither party to this Agreement may assign any of its rights or
obligations under this Agreement without the prior written consent of the other
party. Any attempted assignment contrary to the provisions of this Section 10.2
shall be null, void and of no legal force or effect. Parent shall be an express
third party beneficiary of the agreements of the Stockholder contained in this
Agreement.

 

10.3         Amendments and Modifications. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.

 

10.4         Specific Performance; Injunctive Relief. The parties hereto agree
that irreparable damage would occur in the event any provision of this Agreement
was not performed in accordance with the terms hereof or was otherwise breached.
It is accordingly agreed that the parties shall be entitled to specific relief
hereunder, including, without limitation, an injunction or injunctions to
prevent and enjoin breaches of the provisions of this Agreement and to enforce
specifically the terms and provisions hereof, in addition to any other remedy to
which they may be entitled at Law or in equity. Any requirements for the
securing or posting of any bond with respect to any such remedy are hereby
waived.

 

10.5         Notices. All notices, requests, claims, consents, demands and other
communications under this Agreement shall be in writing and shall be deemed
given if delivered personally, sent by overnight courier (providing proof of
delivery) to the parties or sent by facsimile or e-mail of a pdf attachment
(providing confirmation of transmission) at the following addresses or facsimile
numbers (or at such other address or facsimile number for a party as shall be
specified by like notice):

 

(a) if to the Company to:

  

Trade Street Residential, Inc.

19950 West Country Club Drive

Aventura, Florida 33180

Facsimile: (786) 248-3679

Attention: Richard Ross

Email: rross@trade-street.com

 

with a copy to:

 

Morrison & Foerster LLP
2000 Pennsylvania Avenue, N.W.
Suite 6000
Washington, D.C. 20006
Facsimile: (202) 887-0763
Attention: John Good, Esq. and David P. Slotkin, Esq.
Email:     jgood@mofo.com
               dslotkin@mofo.com

 

(b) if to the Stockholder:

 

RAIT Financial Trust

2929 Arch Street, 17th Floor

Philadelphia, PA 19104

Facsimile: (215) 405-2945

Attention: James Sebra and Jamie Reyle

Email:    jsebra@raitft.com

jreyle@raitft.com

 

5

 

 

with a copy to:

 

Pepper Hamilton LLP
Two Logan Square
Eighteen and Arch Streets
Philadelphia, PA 19103
Facsimile: (215) 981-4750
Attention: Michael Friedman, Esq. and Matthew Greenberg, Esq.
Email: friedmam@pepperlaw.com

greenbmm@pepperlaw.com

 

Or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective upon receipt.

 

10.6         Governing Law; Jurisdiction and Venue. This Agreement shall be
governed by, and construed in accordance with, the Laws of the State of
Maryland, without giving effect to any choice or conflict of Laws provision or
rule (whether of the State of Maryland or any other jurisdiction) that would
cause the application of the Laws of any jurisdiction other than the State of
Maryland. All proceedings arising out of or relating to this Agreement shall be
heard and determined exclusively in the Circuit Court for Baltimore City
(Maryland), or, if under applicable Law exclusive jurisdiction over the matter
is vested in the federal courts, any federal court located in the State of
Maryland (the “Maryland Court”).  Each of the Parties hereby irrevocably and
unconditionally agrees to request and/or consent to the assignment of any such
proceeding to the Maryland Court’s Business and Technology Case Management
Program.

 

10.7         WAIVER OF JURY TRIAL. EACH OF THE COMPANY AND THE STOCKHOLDER
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF THE COMPANY OR THE STOCKHOLDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

10.8         Entire Agreement. This Agreement contains the entire understanding
of the parties in respect of the subject matter hereof, and supersedes all prior
negotiations and understandings between the parties with respect to such subject
matter.

 

10.9         Counterparts. This Agreement may be executed (including by
facsimile or email of a .pdf attachment) in one or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument, it being understood that all parties need not sign
the same counterpart. It shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. The parties
hereto may deliver this Agreement by facsimile or email of a .pdf attachment,
and each party shall be permitted to rely upon the signatures so transmitted to
the same extent and effect as if they were original signatures.

 

10.10         Effect of Headings. The section headings herein are for
convenience only and shall not affect the construction of interpretation of this
Agreement.

 

10.11         No Agreement Until Executed. Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement shall
not constitute or be deemed to evidence a contract, agreement, arrangement or
understanding between the parties hereto unless and until (i) the Merger
Agreement is executed by all parties thereto, and (ii) this Agreement is
executed by all parties hereto.

 

10.12         Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

 

10.13         Expenses. All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense, whether or
not the Merger is consummated.

 

10.14         Documentation and Information. The Stockholder consents to and
authorizes the publication and disclosure by the Company and Parent of the
Stockholder’s identity and holdings of the Parent Shares, and the nature of the
Stockholder’s commitments, arrangements and understandings under this Agreement,
in any press release or any other disclosure document required in connection
with the Merger or any other transaction contemplated by the Merger Agreement.
As promptly as practicable, the Stockholder shall notify the Company of any
required corrections with respect to any written information supplied by such
Stockholder specifically for use in any such disclosure document, if and to the
extent such Stockholder becomes aware that any have become false or misleading
in any material respect.

 

6

 

 

10.15         Stockholders Capacity. The Stockholder is signing this Agreement
solely in the Stockholder’s capacity as an owner of its Parent Shares and
nothing herein shall limit, prohibit, prevent or affect any actions taken by any
director of the Company or the Parent nominated by such Stockholder in his or
her capacity as a director.

 

10.16         Other Agreements. The Company hereby represents and warrants and
covenants and agrees that any agreement entered into by the Company with any
Person with respect to agreements similar to those set forth in this Agreement
will be in form and substance identical to this Agreement.

 

[Signature Pages Follow]

 

7

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
on the date and year first above written.

 

  COMPANY:       TRADE STREET RESIDENTIAL, INC.         By: /s/ Richard H. Ross
    Name: Richard H. Ross     Title: CEO

 

[Signature Page to Voting Agreement]

 

 

 

 

  RAIT FINANCIAL TRUST         By: /s/ James J. Sebra     Name: James J. Sebra  
  Title: Chief Financial Officer

 

[Signature Page to Voting Agreement]

 

 

 